DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 21-22 are pending in the Amendment filed 10/30/2020.
The rejections of record are withdrawn in view of Applicant’s persuasive arguments. 
However, claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 1-10 and 21-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 10/03/2020, with respect to claims 1 and 21 have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Applicant argues, as to the rejection of claims 1 and 21 over Mui:
“With regard to contention 3), Mui et al. clearly mention that “there is no meniscus ... between closely adjacent device features, so as to avoid pattern collapse as described above.” See paragraph 0051 of Mui et al. In other words, the specter of “pattern collapse” never arises in the environment described and in the process of the Mui et al. disclosure. Nothing supports the Examiner’s contrary finding relative to the disclosure of Mui et al.” [“Remarks”, pg. 8, para. 4]. 
In response, this argument is persuasive to overcome the rejection over Mui.  The method of Mui utilizes an evaporation step rather than a spin dry step, and by which the collapse of patterns is avoided [para. 0051], such that the conditions necessary for forming “silicon oxides that adhere a tip portion of the first pattern and a tip portion of the second pattern” do not arise within the method of Mui. Therefore, the rejection of claim 1 and 21 over Mui, which relied upon the formation and removal of the silicon oxide, as inherent features of the method Mui, cannot be maintained. 

Applicant argues, as to the rejection of claim 1 over Marumoto and Mui:
“The Examiner has further stated, without documentary support, that “it would have been prima facie obvious to one of ordinary skill in the art... to modify the method of treating patterns with HF gas after drying step, of Marumoto, to include the method of treating the patterns with HF gas during the drying step, of Mui.” Applicant respectfully disagrees, because the approaches of Marumoto et al. and Mui et al. are totally different from each other.” [“Remarks”, pg. 10, para. 3].
In response, this argument is persuasive because the method of Mui is directed to evaporating the drying liquid [para. 0051], which avoids pattern collapse, while the method of Marumoto is directed to spin drying the substrate, which results in pattern collapse that is then repaired [para. 0042-44]. Therefore, one of ordinary skill in the art would not have considered the two methods to be compatible without frustrating the purpose of both references, since the method of Mui avoids pattern collapse, and the method of Marumoto relies upon it. 
For the foregoing reasons, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Marumoto et al. (US 20170186620 A1) in view of Mui et al. (US 20180047593 A1) is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hydrogen fluoride atmosphere-holding step” in line 12. There is insufficient antecedent basis for this limitation in the claim. In particular, the presence of the hydrogen fluoride vapor (for example, a hydrogen fluoride vapor discharging step) is not specified in the claimed method before the step of holding the hydrogen fluoride vapor (e.g., atmosphere).  
Alternatively, claim 1 is rejected for being unclear and, therefore indefinite, because it is unclear at what step hydrogen fluoride vapor is supplied, such that the “hydrogen fluoride-atmosphere-holding step” can be performed. 
Claims 2-9 are rejected as being dependent up on base claim 1. 
Claim 21 recites “hydrogen fluoride-containing vapor” in line 14. There is insufficient antecedent basis for this limitation in the claim. Although the final limitation of claim 21 makes clear that the hydrogen fluoride is supplied within the atmosphere-holding step, the first recitation of the term “hydrogen fluoride-containing vapor” should include the definite article “a”. 
Claim 22 is rejected as being dependent on base claim 21. 
Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s persuasive arguments have overcome the closest prior art references of record.  See Response to Arguments above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of drying substrates utilizing organic solvents and/or hydrogen fluoride [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713